        2:18-cv-02233-JES # 10    Page 1 of 3                                           E-FILED
                                                      Thursday, 20 December, 2018 11:27:58 AM
                                                                   Clerk, U.S. District Court, ILCD

                IN THE UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF ILLINOIS


SHAWN SHANNON, No. 19836-026,               ) 
                                            )      Case No. 18-CV-02233
Petitioner,                                 ) 
                                            )
      v.                                    )      Hon. James E. Shadid, 
                                            )      Chief United States District
                                            )      Judge, Presiding
UNITED STATES OF AMERICA,                   ) 
                                            )
Respondent.                                 )


                         MOTION FOR EXTENSION OF TIME

      Petitioner, Shawn Shannon, by his attorney Curt Lovelace, respectfully

moves this Court to give him additional time to amend his §2255 Motion and

Memorandum.

1. On December 3, 2018, Petitioner requested that this Court grant him leave to

   amend his §2255 Motion and Memorandum to include claims that Judge Colin

   Bruce demonstrated a pattern of bias in favor of the government by engaging in

   unethical ex parte communications with the United States Attorney’s Office in

   his case and other cases.

2. On December 6, 2018, this Court granted Petitioner’s request and ordered that

   he file his amended motion on or before December 21, 2018 and Government's

   deadline to respond to extended to on or before January 11, 2019.

3. On December 11, 2018 Petitioner’s counsel was contacted by an Assistant

   United States Attorney and was given access to additional Communications.

                                        1
       2:18-cv-02233-JES # 10     Page 2 of 3



4. Petitioner’s counsel is reviewing the Communications and needs additional time

   to review and consider whether to incorporate any of those Communications in

   his amended motion.

5. The Government does not object to this request for extension of time.

WHEREFORE, Petitioner, Shawn Shannon, requests an additional thirty (30) days

to file his amended motion.




                                            /s/ Curtis T. Lovelace
                                      ______________________________________
                                                   Curt Lovelace
                                                   Movant’s Attorney




Curt Lovelace
116 W. Main St.
Urbana, IL 61801
(217) 531-6616
curtlovelace@thejusticeinitiative.org
Illinois ARDC Registration No. 6225495




                                         2
       2:18-cv-02233-JES # 10     Page 3 of 3




                          CERTIFICATE OF SERVICE

I, Curt Lovelace, certify that on December 20, 2018, I delivered the attached Motion
for Leave to Supplement to counsel of record by electronic means through the
District Court’s CM/ECF System.


                                            /s/ Curtis T. Lovelace
                                      ______________________________________
                                                   Curt Lovelace




                                         3
